         Case 6:20-cv-00889-ADA Document 24 Filed 01/12/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a   §                  CIVIL ACTION 6:20-cv-00889-ADA
 BRAZOS LICENSING AND          §                  CIVIL ACTION 6:20-cv-00891-ADA
 DEVELOPMENT,                  §                  CIVIL ACTION 6:20-cv-00892-ADA
                               §                  CIVIL ACTION 6:20-cv-00893-ADA
       Plaintiff,              §                  CIVIL ACTION 6:20-cv-00916-ADA
                               §                  CIVIL ACTION 6:20-cv-00917-ADA
 v.                            §
                               §
 HUAWEI TECHNOLOGIES CO., LTD. §                  PATENT CASE
 AND HUAWEI TECHNOLOGIES USA §
 INC.,                         §
                               §
       Defendants.             §                  JURY TRIAL DEMANDED


                           CASE READINESS STATUS REPORT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development and

Defendants Huawei Technologies Co, Ltd. and Huawei Technologies USA, Inc., hereby provide

the following status report in advance of the initial Case Management Conference (CMC).

                                FILING AND EXTENSIONS

       Plaintiff’s Complaints were filed on September 29, 2020 and October 2, 2020. There has

been one extension of time in each case connected to waiver of service. Those extensions extended

the answer deadline for each case to January 5, 2021.

                            RESPONSE TO THE COMPLAINT

       In each respective case, Defendants answered and counterclaimed on January 5, 2021.

                                    PENDING MOTIONS

       There are no pending motions.
           Case 6:20-cv-00889-ADA Document 24 Filed 01/12/21 Page 2 of 3




                       RELATED CASES IN THIS JUDICIAL DISTRICT

         Other than cases between the same parties, there are no related cases in this judicial district.

                             IPR, CBM, AND OTHER PGR FILINGS

         There are no known IPR, CBM, or other PGR filings.

                          NUMBER OF ASSERTED PATENTS AND CLAIMS

         Plaintiff has asserted one patent in each of the referenced cases. Per the Court’s Standard

Order Governing Proceeding, Plaintiff will serve PICs no later than 7 days before the CMC.

                          APPOINTMENT OF TECHNICAL ADVISER

         The parties request a technical adviser to be appointed to the case to assist the Court with

claim construction or other technical issues.

                                  MEET AND CONFER STATUS

         Plaintiff and Defendant met and conferred. The only pre-Markman issue to be raised at the

CMC is Defendants’ request for leave to begin international discovery proceedings on foreign

inventors and foreign assignees of the patents-in-suit prior to the opening of fact discovery in these

cases.    Plaintiff and Defendants in other cases have already worked together and agreed to a

procedure for such foreign discovery granted by the Court, and will employ the same procedure in

these cases.
         Case 6:20-cv-00889-ADA Document 24 Filed 01/12/21 Page 3 of 3




Dated: January 12, 2021             Respectfully submitted,

 /s/ Jason Cook                     /s/ Ryan Loveless
 Jason W. Cook                      James L. Etheridge
 Texas Bar No. 24028537             Texas State Bar No. 24059147
 Shaun W. Hassett                   Ryan S. Loveless
 Texas Bar No. 24074372             Texas State Bar No. 24036997
 MCGUIRE WOODS LLP                  Brett A. Mangrum
 2000 McKinney Avenue, Suite 1400   Texas State Bar No. 24065671
 Dallas, TX 75201                   Travis Lee Richins
 Telephone: (214) 932-6400          Texas State Bar No. 24061296
 jcook@mcguirewoods.com             ETHERIDGE LAW GROUP, PLLC
 shassett@mcguirewoods.com          2600 E. Southlake Blvd., Suite 120 / 324
                                    Southlake, Texas 76092
 Tyler T. VanHoutan                 Telephone: (817) 470-7249
 Texas Bar No. 24033290             Facsimile: (817) 887-5950
 MCGUIRE WOODS LLP                  Jim@EtheridgeLaw.com
 600 Travis St., Suite 7500         Ryan@EtheridgeLaw.com
 Houston, TX 77002                  Brett@EtheridgeLaw.com
 Telephone: (713) 571-9191          Travis@EtheridgeLaw.com
 tvanhoutan@mcguirewoods.com
                                    Mark D. Siegmund
 J. Mark Mann                       State Bar No. 24117055
 Texas Bar No. 12926150             mark@waltfairpllc.com
 G. Blake Thompson                  Law Firm of Walt, Fair PLLC.
 Texas Bar No. 24042033             1508 North Valley Mills Drive
 MANN | TINDEL | THOMPSON           Waco, Texas 76710
 300 West Main Street               Telephone: (254) 772-6400
 Henderson, Texas 75652             Facsimile: (254) 772-6432
 Telephone: (903) 657-8540
 mark@themannfirm.com               COUNSEL FOR PLAINTIFF
 blake@themannfirm.com

 COUNSEL FOR DEFENDANTS
